Citation Nr: 0635507	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar strain.

2.  Entitlement to service connection for residuals of a 
right inguinal strain.

3.  Entitlement to service connection for residuals of 
avulsion fracture, right index finger.

4.  Entitlement to service connection for a right knee 
disability to include as secondary to a service connected 
left knee disability.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from October 1990 to 
November 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Anchorage, Alaska, which denied the issues on appeal.

The Board remanded the claim to the RO in April 2005 for 
further development and consideration. 


FINDINGS OF FACT
 
1.  Low back problems during service were acute and 
transitory and resolved without residual disability.  The 
veteran's current low back disability began years after 
service and was not caused by any incident of service.

2.  A right inguinal strain incurred during service was acute 
and transitory and resolved without residual disability.  

3.  The veteran suffers from residuals of an avulsion 
fracture of the right index finger which first became 
manifest during his active service

4.  The veteran's current right knee disability is not shown 
to be caused by any incident of service or to his already 
service-connected left knee disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5106, 5107 
(West & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  A right inguinal strain was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5106, 5107 
(West & Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  Residuals of avulsion fracture of right index finger were 
incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5106, 
5107 (West & Supp. 2005); 38 C.F.R. § 3.303 (2006).

4.  The veteran's right knee disability was not incurred in 
or aggravated by service, and is not proximately due to or 
the result of his service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5106, 5107 (West & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Since, in this decision, the Board is granting service 
connection for the residuals of avulsion fracture of right 
index finger, this is the greatest benefit the veteran can 
receive under the circumstances.  Obviously then, any failure 
to notify or assist him pursuant to the VCAA is 
inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The following analysis contained in this section 
will pertain to the other three claims.  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.  

The Board concludes that the RO letters sent in April and May 
2003 adequately informed the veteran of the information and 
evidence needed to substantiate his claims for service 
connection, complied with VA's notification requirements and 
set forth the laws and regulations applicable to his claim.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was afforded two examinations 
regarding the conditions at issue.   

The veteran was not provided with notice of the type of 
evidence necessary to establish the degree of severity or 
effective date for the service connection claims.  Despite 
the inadequate notice provided to the veteran concerning 
these elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
Board concludes below that an service connection and 
increased ratings are not warranted, any question as to these 
elements is rendered moot.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Analysis 

The veteran contends that he is entitled to service 
connection for residuals of a lumbar strain, residuals of a 
right inguinal strain, residuals of an avulsion fracture of 
the right index finger.  He alleges that these injuries all 
took place in service and that he continues to have residual 
disabilities from them.  He also requests service connection 
for a right knee disability, contending that his service-
connected left knee disability caused him to place more 
weight on the right knee joint, and therefore, caused a right 
knee disability. 

Service medical records are noted to show that the veteran 
had his right hand X-rayed to rule out fracture in February 
1992 after he ran into a wall.  This report indicated that 
there was a soft tissue injury, no fracture.  Later, in 
December 1992, the veteran was seen for an injury to his 
right index finger after he jammed it when it was struck by a 
ball.  He was assessed with a valve plate avulsion fracture 
of the right index finger.  The finger was treated by 
splinting.  The veteran was seen in June 1993 for complaints 
of abdominal/pelvic pain for one week, rule out right 
inguinal hernia.  Another June 1993 record diagnosed inguinal 
ligament strain, no hernia detected.  By July 1993 the 
treatment record diagnosed inguinal strain, resolved.  In 
October 1993, he was seen for complaints of low back pain two 
days after he fell while roller skating off an 18-inch step 
and jammed his back.  The diagnosis was strain.

A VA examination was conducted in July 2003.  Regarding the 
lumbar spine, the examiner noted the history given of back 
problems starting inservice in 1993.  The examiner found no 
evidence of a current back problem on examination or X-ray.  
In the case of the inguinal hernia or strain, the examiner 
diagnosed "possible right sided hernia," but stated that 
there were no current findings shown on examination.  In the 
case of the finger injury, the examiner related a history of 
the veteran injuring his right index finger in service 
playing basketball.  Although there were findings noted about 
the right index finger on the examination, no diagnosis was 
given.  The examiner noted that the veteran's right knee 
crepitus was not related to the veteran's service connected 
left knee disorder, otherwise normal physical examination of 
the right knee.  The examiner stated that the veteran's right 
knee crepitus was most likely not related to his left knee 
being in a brace for 6 weeks in 1993.  

Subsequent treatment records dated in August 2004 reveal 
complaints of back pain as well as right finger complaints.  
He underwent physical therapy for back problems in 2004 and 
2005.  

A VA examination was conducted in May 2005.  Regarding the 
lumbar spine, the veteran stated that he hurt his back in 
service when he jumped from a 4-foot cement pillar.  The 
examiner noted that the veteran's service medical records 
indicate that he hurt his back jumping from a 18-inch step 
while roller skating.  It was noted that the veteran climbs 
60-foot towers as a part of his job, and has not been seen in 
an emergency room or by a private physician for his back.  
The veteran had undergone VA physical therapy for the 
condition, however.  The diagnosis was lumbar strain.  The 
examiner stated that the veteran's low back X-rays have been 
negative until 11 years after service and that his current 
lumbar strain was not caused by service.  The examiner stated 
that there was no evidence of hernia or strain, and that the 
veteran's groin was normal on examination.  The examiner 
noted that the veteran's avulsion fracture of the right index 
finger was minimally bothersome.  The examiner also stated 
that is less likely as not that the veteran's right knee 
disability is secondary to his service-connected left knee 
disability.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. 
1.  Low Back Disability

The veteran has alleged that his current low back disability 
had its onset during service as demonstrated by treatment for 
low back pain in service.  However, the veteran, as a layman, 
is not competent to give a medical opinion on the diagnosis 
or etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The evidence as a whole does not show continuity of 
symptomatology of a low back disability since service.  38 
C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 
(1991).  In fact, the examination has noted that X-ray 
studies for 11 years after service were negative.  This 
indicates a clear break in the continuity of symptomatology.  
In fact, as discussed above, a VA examiner in 2005 has stated 
that the veteran's current lumbar strain was not caused by 
service.  

The weight of the competent medical evidence demonstrates 
that the veteran's low back problems during service were 
acute and transitory and resolved without residual 
disability, and that any current low back disability began 
years after the veteran's active duty, and was not caused by 
any incident of service.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

2.  Right Inguinal Strain

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The veteran's inservice inguinal ligament strain was noted to 
have been resolved, and there are no post-service definitive 
diagnoses of a right inguinal condition.  Based on the 
foregoing, it is clear that the veteran suffers from no 
demonstrable disability of a right inguinal condition.  Due 
to the lack of present disability, service connection is 
denied.  38 C.F.R. § 3.303.  

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Although the veteran may testify as to symptoms 
he perceives to be manifestations of disability, the question 
of whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran is not 
competent to assert that he has a current right inguinal 
disability.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.

3.  Residuals of Avulsion Fracture of Right Index Finger

The Board finds that there is evidence of a chronic right 
index finger disability based on the in-service diagnosis of 
a valve plate avulsion fracture of the right index finger and 
the latest VA examination finding that the veteran's avulsion 
fracture of the right index finger was minimally bothersome, 
even though there was no evidence of current fracture.  Under 
such circumstances, where the residuals of an inservice 
condition, the right index finger in this case, are minimal 
and possibly not compensable, service connection is 
nevertheless warranted.  See 38 C.F.R. § 4.31 (regarding zero 
percent evaluations).  

4.  Right Knee Disability

After considering the medical and other evidence of record, 
the Board finds that there is no medical evidence that right 
knee disability was incurred in service.  

Service connection also is permissible for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  This includes situations where a service-connected 
condition has chronically aggravated a condition that is not 
service connected.  But in these instances, compensation is 
only payable for the degree of additional disability 
attributable to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran's claim for secondary service connection for a 
right knee disability also must be denied because his right 
knee disability is not proximately due to or the result of, 
or aggravated by, his service-connected left knee disability.  
Allen, 7 Vet. App. at 449; 38 C.F.R. § 3.310(a).  A VA 
examiner has indicated it is less likely as not that 
veteran's right knee disability is secondary to his service-
connected left knee disability.  Therefore, the veteran's 
left knee disability could not have caused any associated 
right knee disability.  And while the veteran no doubt 
sincerely believes otherwise, as a layman, he simply does not 
have the necessary medical training and/or expertise to make 
this medical determination regarding causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the- 
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

Entitlement to service connection for a lumbar strain is 
denied.

Entitlement to service connection for right inguinal strain 
is denied.

Entitlement to service connection for residuals of avulsion 
fracture, right index finger is granted.  

Entitlement to service connection for right knee disability 
to include as secondary to a service connected left knee 
disability is denied.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


